FILED
                            NOT FOR PUBLICATION                               JAN 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RUKSHANA HASSAN MOHAMMED                          No. 07-71419
AL-AMIRI,
                                                  Agency No. A070-779-008
              Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted December 7, 2010
                               Pasadena, California

Before: PREGERSON, CLIFTON, and BEA, Circuit Judges.

       Rukshana Hassan Mohammed Al-Amiri petitions for review of the denial of

her application for asylum, withholding of removal, and protection under the

Convention Against Torture. We deny the petition.

       Substantial evidence supported the conclusions that petitioner failed to

establish her identity, nationality, or citizenship as required under 8 U.S.C.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
§ 1158(d)(5)(A)(i), and that she was not a credible witness. There was persuasive

evidence that Al-Amiri entered the United States in 1991, a year before she

claimed, as an Indian citizen with an Indian passport, contrary to her contention

that she entered as an Iranian national.

      Al-Amiri’s confidentiality claim also fails. Under 8 C.F.R. § 208.6(a),

claimants are protected from “disclos[ure]” of any “[i]nformation contained in or

pertaining to any asylum application.” Nothing in the record indicates that it was

revealed that Al-Amiri had applied for asylum in this country. Showing the

photograph and verifying birth certificates did not disclose that fact or otherwise

violate the regulation.

      We lack jurisdiction over any claim by Al-Amiri for CAT relief because she

did not exhaust the claim before the agency. Guo v. Ashcroft, 361 F.3d 1194, 1199

n.1 (9th Cir. 2004) (citing Khourassany v. INS, 208 F.3d 1096, 1099 (9th Cir.

2000)).

      PETITION DENIED.




                                           2